Citation Nr: 1500709	
Decision Date: 01/07/15    Archive Date: 01/13/15

DOCKET NO.  09-41 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for a left knee disability, manifested by limitation of flexion. 

2.  Entitlement to an initial disability rating in excess of 10 percent for a left knee disability, manifested by limitation of extension.
 
3.  Entitlement to an initial disability rating in excess of 10 percent for instability of the left knee.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1985 to November 1985 and from August 1989 to July 1993.  The Veteran subsequently served in the U.S. Navy Reserve, including from January 2001 to March 2010, with periods of active duty for training and inactive duty for training.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Waco, Texas Department of Veterans Affairs Regional Office (RO).

In June 2011, the Veteran appeared and provided testimony at a Board hearing before the undersigned acting Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the record. 

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" and "VBMS" systems to insure a complete review of the evidence.

The Board most recently addressed the Veteran's entitlement to higher initial ratings for his service connection left knee disability in a March 2014 decision.  In that decision, the Board denied a rating in excess of 10 percent for limitation of flexion, denied a rating in excess of 10 percent for limitation of extension, but granted a 10 percent rating, but no higher, for instability of the left knee.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (CAVC or Court).  In a September 2014 Joint Motion For Remand (JMR), the Veteran and VA agreed that the Board did not adequately discuss why the Veteran's effusion and locking symptoms stemming from a semilunar cartilage condition are not analogous to those contemplated under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5258.  The Court issued a September 2014 Order vacating the Board's March 2014 decision, remanding the matter to the Board "for action consistent with the terms of the joint motion."  The Court dismissed the appeal as to the remaining issue.  The matter has been returned to the Board for readjudication, consistent with the contents of the JMR.

Since the remand from the Court, the Veteran has submitted additional evidence in support of his claims, including July 2014 VA treatment records.  The Veteran provided an October 2014 waiver of consideration of new evidence by the Agency of Original Jurisdiction (AOJ), so the Board may adjudicate the merits of the remanded claims.  See 38 C.F.R. § 20.1304(c).

As discussed in more detail in the merits section below, the evidence of record raised the issue of entitlement to TDIU during the pendency of the appeal of the claims relating to the Veteran's left knee disability.  See Rice v. Shinseki, 22 Vet. App. 447, 453-55 (2009) (entitlement to TDIU is "part and parcel" of the determination of the appropriate rating for a disability).  The Veteran also explicitly raised the issue in November 2013.  Percy v. Shinseki, 23 Vet. App. 37, 47 (2009) ("the Board is required to address all claims reasonably raised in the Appellant's Substantive Appeal and in all of his documents and oral testimony submitted prior to the Board's decision").  Therefore, while TDIU is not a separate claim for benefits, the analysis of the issue is distinct and, for that reason, the issues have been expanded to include the claim.  Rice, 22 Vet. App. at 453-55.  Because the Veteran can only benefit from consideration of the TDIU claim, the Board will address the issue in this decision.  See Shinseki v. Sanders, 556 U.S. 396, 409-13 (2009) (holding prejudicial error analysis applies in context of claims for VA benefits).

A December 2012 application for disability compensation (VA Form 21-526EZ) raised the issues of entitlement to service connection for (1) heat exhaustion / heat stroke, (2) "Gulf War Environmental Hazard", (3) sinusitis, (4) pes planus (flat feet), (5) bilateral hearing loss, and (6) "PPD converter treatment."  An August 2013 statement by the Veteran (VA Form 21-4138) raised the issues of entitlement to service connection for (1) a right knee disability (including as secondary to left knee disability) and (2) bilateral feet disabilities (gout).  These issues have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  The Veteran's service-connected left knee disability has manifested in flexion limited to, at worst, 85 degrees; normal extension; and painful motion; without evidence of subluxation.
 
2.  From March 12, 2012, the Veteran's left knee disability has manifested in objective findings of instability.

3.  The Veteran's left knee disability has manifested in episodes of "locking" that limits extension and flexion; swelling; and weakness.

4.  The Veteran's service-connected disabilities do not prevent him from securing or following a substantially gainful occupation.


CONCLUSIONS OF LAW

1. The criteria for an initial disability rating in excess of 10 percent for a left knee disability, manifested by limitation of flexion, have not been met or approximated.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5003, 5260 (2014).
 
2. The criteria for an initial disability rating in excess of 10 percent for a left knee disability, manifested by limitation of extension, have not been met or approximated.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5003, 5261 (2014).
 
3.  The criteria for a compensable disability rating for left knee instability have not been met at any time prior to March 12, 2012.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5257 (2014).

4.  The criteria for a disability rating in excess of 10 percent for left knee instability have not been met any time on or after March 12, 2012.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5257 (2014).

5.  The criteria for an initial compensable rating for a left knee disability consisting of symptomatic removal of semilunar cartilage have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.14, 4.71a, Diagnostic Code 5259 (2014).

6.  The criteria for an initial compensable rating for a left knee disability consisting of dislocated semilunar cartilage have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.14, 4.71a, Diagnostic Code 5258 (2014).

7.  The criteria for the assignment of a TDIU due to service-connected disabilities have not been met.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.25 (2014).

	(CONTINUED ON NEXT PAGE)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

This appeal arises from disagreements with ratings assigned following the grant of service connection.  The courts have held that once service connection is granted, the claim is substantiated.  Additional VCAA notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  In any event, in January 2009, VA provided notice regarding the elements of the Veteran's claims currently on appeal.  Additional notice with respect to the assignment of effective dates, the assignment of disability ratings, and the assignment of a total disability rating based on individual unemployability (TDIU) was provided in February 2012 and September 2013.  The Veteran has not alleged and the Court did not find any deficiency in notice.  The Board finds VA satisfied its duty to notify.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2014).  The RO has obtained the Veteran's service treatment records (STRs), VA treatment records, and pertinent private treatment records.  The Veteran has not identified any relevant evidence aside from the evidence already of record.  Thus, the Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claims.  

VA also satisfied its duty to obtain a medical examination.  VA provided the Veteran with multiple examinations, including in March 2009 and March 2012.  The examinations are adequate as the VA examiners reviewed the Veteran's pertinent medical history, conducted a clinical evaluation of the Veteran, and provided an adequate discussion of relevant symptomatology.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  The Veteran has not alleged that the examinations are inadequate.  VA satisfied its duty to provide an adequate examination with respect to the claims on appeal.  

Also, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the regulation.  They consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, during the June 2011 Board hearing, the acting VLJ fully explained the issue on appeal, and asked questions focused on the nature and symptomatology of the disability in question, specifically as to the manifestations of the Veteran's left knee disability.  The Veteran was represented at the hearing by an accredited representative of the Disabled American Veterans.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims files that might have been overlooked, or was outstanding, that might substantiate the claim.  The Veteran identified additional VA and private treatment records that might contain pertinent evidence, which the Board notes were obtained on remand.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or has identified any prejudice in the conduct of the Board hearing.  The Board finds that, consistent with Bryant, the acting VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the Veteran's hearing constitutes harmless error.

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the Veteran in developing the facts pertinent to the claims on appeal is required to comply with the duty to assist. 38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.
II.  General Legal Principles

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 128-29 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event; or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

When evaluating the evidence of record, the Board must assess the credibility and probative value of the evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).

III.  Legal Criteria:  Disability Ratings of the Knee

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

In the appeal of an initial assignment of a disability rating, evidence to be considered is not limited to that reflecting the current severity of the disorder.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In cases where an initially assigned disability evaluation has been disagreed with, it is possible for a Veteran to be awarded separate evaluations for separate periods based on the facts found during the appeal period.  Id. at 126; see also Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  However, the assignment of separate evaluations for separate and distinct symptomatology is not precluded where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994); see also VA Gen. Coun. Prec. 9-2004 (Sep. 17, 2004) ("[T]he key consideration in determining whether rating under more than one diagnostic code is in order is whether the ratings under different diagnostic codes would be based on the same manifestation of disability or whether none of the symptomatology upon which the separate ratings would be based is duplicative or overlapping.").

The Court has held that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  According to this regulation, it is essential that the examination on which ratings are based adequately portrays the anatomical damage, and the functional loss, with respect to these elements.  In addition, the regulations state that the functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the veteran undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 state that when evaluating the joints, inquiry will be directed as to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement.

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Disabilities of the knee joint, generally, are rated under Diagnostic Codes 5256 through 5263.  See 38 C.F.R. § 4.71a.  In addition, degenerative joint disease of the knee may be evaluated under Diagnostic Code 5003.  When there is painful motion of a major joint caused by degenerative arthritis (rated under Diagnostic Code 5003) that is detected on x-ray, such painful motion, pursuant to § 4.59, will be considered limited motion and entitled to a minimum 10 percent rating, per joint, combined under Diagnostic Code 5003, even though there was no actual limitation of motion. See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991).

Ankylosis (i.e. immobility) is rated under DC 5256.

DC 5257 provides for 10, 20, or 30 percent ratings for recurrent subluxation or lateral instability that is, respectively, slight, moderate, or severe.   

Under DC 5258, a 20 percent evaluation is assigned for semilunar, dislocated cartilage with frequent episodes of "locking," pain, and effusion into the joint.  Under DC 5259, a 10 percent evaluation is assigned for symptomatic removal of semilunar cartilage.

Under DC 5260, a noncompensable evaluation is assigned for flexion limited to 60 degrees.  A 10 percent rating is assigned for flexion limited to 45 degrees.  A 20 percent rating is assigned for flexion limited to 30 degrees.  A 30 percent rating is assigned for flexion limited to 15 degrees.

Under DC 5261, a noncompensable evaluation is assigned for extension limited to 5 degrees.  A 10 percent rating is assigned for extension limited to 10 degrees.  A 20 percent rating is assigned for extension limited to 15 degrees.  A 30 percent rating is assigned for extension limited to 20 degrees.  A 40 percent rating is assigned for extension limited to 30 degrees.  A 50 percent rating is assigned for extension limited to 45 degrees.

Impairment of the tibia and fibula is rated under DC 5262 and genu recurvatum is rated under DC 5263.

IV.  Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2014) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disabilities.  The Board has found nothing in the historical record that would lead to the conclusion that the current evidence of record is not adequate for rating purposes.

As discussed in the Introduction, the Veteran contends that he is entitled to higher initial disability ratings for his left knee disability, for which he has been assigned separate 10 percent disability ratings for instability (DC 5257), limitation of flexion (DC 5260), and limitation of extension (DC 5261). 

The Veteran was afforded a VA examination of his left knee in March 2009.  At that time he reported that he was able to walk one to three miles at a time, with occasional pain after a long walk.  He denied any limitation in his ability to stand and reported he did not require the use of an assistive device for ambulation.  On physical examination, the Veteran's gait was noted to be normal.  There was no evidence of abnormal weight bearing or inflammatory arthritis noted.  There was no crepitation, clicks or snaps, grinding, instability, ankylosis, or other abnormality present.  Range of motion in the left knee was flexion to 90 degrees, with no objective evidence of pain; and normal extension.  There was no additional limitation of motion with repetitive testing.  X-ray of the left knee revealed findings consistent with early chondromalacia, as well as joint effusion.  The examiner assigned a diagnosis of mild chondromalacia of the left knee. 

The Veteran was afforded another VA examination of the left knee in March 2012.  At that time he reported he had been diagnosed with arthritis in his knee.  He reported that his left knee pain was usually a 3 to 5 out of 10 in severity, but at times got to an 8 or 9 out of 10, and that it was a stabbing, grinding type of pain.  He also reported occasional symptoms of cracking and catching. He endorsed flare-ups that occurred once or twice a year and included symptoms of occasional swelling and increased pain, which was sharp in nature.  He reported that flare-ups were preceded by standing for a long time, driving a long distance, lifting heavy objects, and going up or down stairs.  He reported that during flare-ups he had to miss a couple of days of work.

On physical examination, the Veteran was noted to require the regular use of a brace for his left knee when working or exercising.  Range of motion measurements in the left knee were:  flexion to 110 degrees, with pain at 85 degrees; and full extension.  On repetitive testing, the Veteran's left knee flexion was further limited to 105 degrees, with additional pain, but no additional weakness, incoordination, or excess fatigability were noted; there was no limitation of extension on repetitive testing.  There was tenderness to palpation in the left knee, but muscle strength testing was normal.  There was no anterior or posterior instability present, but slight medial-lateral instability was noted.  The Veteran was noted to have frequent episodes of joint locking and joint effusion, which he reported had been occurring since his June 2005 surgery and were moderate in nature.  The examiner referenced various magnetic resonance imaging scans (MRI) and X-rays which had shown degenerative changes in the Veteran's left knee as early as February 2005.  The examiner assigned diagnoses of left knee arthralgia, chondromalacia of the left knee medial compartment, and left knee joint effusion and noted that the Veteran's left knee disabilities had caused him to miss about 10 days of work since December 2011.

VA treatment notes of record show the Veteran receives intermittent treatment at the VAMC for his left knee disability, which includes steroid injections for pain. However, these records do not indicate that the Veteran's left knee disability is manifested by symptomatology more severe than what is reflected in the VA examination reports of record.  In October 2014, the Veteran sent the results of X-rays conducted at the VA Lubbock Outpatient Clinic which results indicated "arthritis in both [knees] but worse on the left."  The report did not provide any additional information regarding symptomatology.

Also of record are private treatment records from the Texas Tech Physicians in Lubbock, Texas, which show the Veteran receives treatment, including physical therapy and medication management, for his left knee disability.  These records show that the Veteran complained of his left knee feeling "wobbly" when standing; however, there is no evidence of objective findings of instability.  The private treatment records provide no indication that the symptoms of the Veteran's left knee disability are worse than what is reflected in the VA examination reports of record. 

The VA examination reports of record show that the Veteran's left knee flexion has been limited to, at worst, 85 degrees.  Because there is no indication that the Veteran's left knee flexion has ever been limited to 45 degrees or less, the criteria for a compensable rating based on limitation of range of motion have not been met.  However, the Veteran experiences episodes of "locking" which reduce his range of motion on flexion and he has pain on motion with swelling and weakness after standing long periods of time.  The Board finds that his symptoms most closely approximate the criteria for a 10 percent rating based on limitation of flexion.  See DeLuca, 8 Vet. App. at 206-207; 38 C.F.R. §§ 4.40, 4.45, 4.59.  A higher rating is not warranted for limitation of flexion due to the fact that, ordinarily, his range of motion is not limited beyond 85 degrees of flexion and he has been assigned other disability ratings based, in part, on the "locking", swelling, and weakness that he experiences, particularly after standing for long periods of time.

Further, the VA examination reports of record show that the Veteran's extension has consistently been found to be normal, with no limitation, so the evidence does not show that, during the period on appeal, the Veteran has ever met the criteria for a compensable disability rating for limitation of extension under DC 5261.  As noted above, though, the Veteran does experience episodes of "locking" which limit his extension in addition to swelling and weakness after long periods of standing.  Therefore, the Board finds that a disability rating of 10 percent, but no more, is warranted for limitation of extension.  See DeLuca, 8 Vet. App. at 206-207; 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, DC 5261.  

In fact, the separate 10 percent disability ratings for limitation of flexion and limitation of extension are based, in part, on the same symptomatology, pain on motion, "locking", and weakness, which raises the issue of a pyramiding violation.  See Esteban, 6 Vet. App. at 261-62 (holding that the assignment of several ratings under various Diagnostic Codes is generally permitted only where none of the symptomatology upon which the separate ratings are based is duplicative or overlapping); 38 C.F.R. § 4.14.  Because the RO assigned these ratings in the first instance and the Court approved these two separate ratings, the Board has no authority to disturb the ratings now.  In addition, the Board finds that the separate ratings do have a basis in distinct symptomatology because the "locking" episodes limit both extension and flexion.  Therefore, notwithstanding that these two, separate 10 percent ratings over-compensate for the measured limitation of motion, the ratings are justified due to "locking" episodes, pain, and the resulting functional limitations.  See DeLuca, 8 Vet. App. at 206-207; 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, DCs 5260 and 5261.

The Board notes, again, that the Veteran's complaints of pain, swelling, and "locking" episodes have been taken into consideration in this decision.  There is no other evidence showing that the Veteran has more limitation of motion than that found at his VA examinations.  Thus, with consideration of all pertinent disability factors, there remains no appropriate basis for assigning schedular ratings in excess of 10 percent for limitation of flexion or limitation of extension at any point during the period on appeal for the functional impairment of the Veteran's left knee disability.

The Board finds that from March 12, 2012, the date of the Veteran's most recent VA examination, a disability rating of 10 percent, but no higher, is warranted for left knee instability.  In this regard, the Board notes that the report of the March 2012 VA examination shows that the Veteran had slight medial-lateral instability in his left knee on objective testing.  The Veteran reported during his March 12, 2012 VA examination that his knee felt weak and wobbly at times, which was a residual symptom of his June 2005 surgery.  Additionally, the Board acknowledges the Veteran's complaints that his knee was "wobbly," made to his private treatment providers, but notes that the private treatment records contain no objective findings of instability.  While the Veteran reported that his symptoms of instability had been present since his June 2005 surgery, there is no objective medical evidence of instability until the March 2012 VA examination, which revealed only slight instability, and the March 2009 VA examination indicated there was no instability.  Therefore, the Board finds that a 10 percent disability rating, but no higher, is warranted for left knee instability from March 12, 2012.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  

In granting this rating for instability, the Board notes that the symptoms of pain, "locking", swelling, and resulting functional limitations were previously considered and applied in awarding both the 10 percent rating under DC 5260 and the 10 percent rating under DC 5261.  It would be inappropriate, on this record, to award a higher or separate rating under DC 5257 based on those symptoms.  See Esteban, 6 Vet. App. at 261-62; 38 C.F.R. § 4.14.

Consideration has been given to assigning a separate disability rating for the Veteran's left knee disability under Diagnostic Codes 5258 and 5259, as the evidence shows the Veteran underwent a meniscectomy in June 2005.  However, the primary symptoms of his left knee disability are pain, swelling, weakness, instability, and "locking" for which he is already in receipt of separate 10 percent ratings under Diagnostic Codes 5257, 5260, and 5261.  

The Board finds that the Veteran is not entitled to separate ratings under Diagnostic Code 5258 (dislocation of semilunar cartilage) in addition to the ratings already assigned under DC 5260 (limitation of flexion), DC 5261 (limitation of extension), and DC 5257 (instability).  As already discussed, when assigning several ratings under various Diagnostic Codes it is imperative that none of the symptomatology is duplicative or overlapping.   See Esteban, 6 Vet. App. at 261-62; 38 C.F.R. § 4.14.  Diagnostic Codes 5258, 5260, and 5261 all rate based on limitation of motion and knee pain, as a cause of limitation of motion.  In the case of Diagnostic Code 5258, limitation of motion is reflected by the symptoms or findings of pain, locking, and effusion into the joint.  See also Firestein, Kelley's Textbook of Rheumatology 571 (9th ed. 2012) ("locking" is the sudden loss of ability to extend the knee and is usually painful and may be associated with an audible noise, such as a click or pop).  In the case of Diagnostic Codes 5260 and 5261, such limitation of motion is encompassed by the limitation of flexion and limitation of extension, including limitation of motion due to pain.  All three of these diagnostic codes overlap in considering "locking" as a form of limitation of motion that is usually accompanied by pain; therefore, the diagnostic codes all rate on knee pain and limitation of motion due to pain.  See DeLuca, 8 Vet. App. at 206-207; 38 C.F.R. §§ 4.40, 4.45, 4.59.  Were the Board to grant a separate rating under DC 5258 in addition to the ratings under DCs 5260 and 5261, the Veteran would receive compensation under three different codes for the same manifestations of pain and limitation of motion, which would constitute impermissible pyramiding.  38 C.F.R. § 4.14.  For these reasons, the Veteran is not entitled to a separate disability rating under DC 5258 in addition to those already assigned under DC 5260 and DC 5261 for the painful limitation of motion, including both limitation of flexion and extension, associated with the knee disability.

Likewise, the 10 percent rating assigned for instability under DC 5257 is based, in part, on swelling and weakness that might, in other circumstances, support a separate rating under DC 5258 ("effusion into the joint" is one of the criteria).  Assigning a separate rating under both DC 5258 and DC 5257 for swelling and weakness would compensate the Veteran twice for the same symptomatology.  38 C.F.R. § 4.14.  The Board notes, for clarity, that this finding is not based on the "locking" criteria of DC 5258.  VA General Counsel has indicated that if a musculoskeletal disability is rated under a specific diagnostic code predicated upon limitation of motion (e.g., DC 5258 which contemplates limitation of motion in the form of joint "locking"), then assigning a separate rating under another diagnostic code that does not appear to involve limitation of motion (e.g., Diagnostic Code 5257) would not constitute pyramiding.  See VAOPGCPREC 23-97, 9-98.  However, the separate 10 percent rating under DC 5257 is based on the symptoms other than limitation of motion, such as swelling and instability, that might support a separate rating under DC 5258, but were not the basis of ratings under DCs 5260 and 5261.

The Board also finds that the Veteran is not entitled to a separate rating under Diagnostic Code 5259 (symptomatic removal of semilunar cartilage) in addition to the ratings already assigned under DC 5260 (limitation of flexion), DC 5261 (limitation of extension), and DC 5257 (instability).  As already discussed, the residual symptoms of the Veteran's June 2005 meniscectomy are "locking", pain, effusion, weakness, instability, and resulting functional limitations.  These symptoms have each been considered in granting at least one of the three separate 10 percent ratings assigned under Diagnostic Codes 5257, 5260, and 5261.  The Board has already noted how some of the symptoms, such as "locking" and pain, have formed the basis for the assignment of compensable ratings under more than one Diagnostic Code.  VA has awarded separate ratings despite overlapping symptomatology, because the functional limitations caused by "locking", for example, affected both flexion and extension, two distinct functional limitations.  However, because the total effect of "locking" and the other symptoms is fully encompassed by the three separate ratings under Diagnostic Codes 5257, 5260, and 5261, a fourth rating for any or all of those symptoms under Diagnostic Code 5259 would constitute impermissible pyramiding.  See Esteban, 6 Vet. App. at 261-62; 38 C.F.R. § 4.14.  The Veteran is not entitled to a separate disability rating under DC 5259.

In short, assigning a compensable disability rating under either Diagnostic Code 5258 or 5259 for the Veteran's left knee symptoms would be in violation of 38 C.F.R. § 4.14, because those symptoms are all fully accounted for by the ratings already assigned under Diagnostic Codes 5257, 5260, and 5261.

The Board has also considered assigning a compensable disability rating under other Diagnostic Codes applicable to the knee; however, there is no evidence the Veteran's left knee disability is manifested by ankylosis (DC 5256), impairment of the tibia or fibula (DC 5262), or genu recurvatum (DC 5263).  38 C.F.R. § 4.71a.

The Board has considered assigning staged ratings; however, other than as already assigned above, the Veteran's left knee disability has not warranted staged schedular ratings during the period on appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999).

V.  Extra-Schedular Consideration

Consideration of referral for an extraschedular rating requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating criteria adequately contemplate the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted. 

The evidence of this case does not show an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111, 118-19 (2008).  A comparison of the level of severity and symptomatology of the Veteran's disability with the established criteria found in the rating schedule for that disability shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  

The Board has assigned three separate schedular evaluations for the left knee disability based on limitation of motion, pain, weakness, swelling, and instability.  In assigning those ratings, the Board considered and applied the DeLuca factors and relevant regulations in evaluating the functional limitations of the Veteran's condition.  38 C.F.R. §§ 4.40, 4.45, and 4.59.  The Veteran has not alleged any extraordinary or unusual symptoms or functional limitations that are not reasonably described by the rating criteria as implemented pursuant to the governing regulations.  His alleged symptoms are precisely those factors (pain, weakness, instability, swelling, and functional limitations) that the Board relied upon, as directed by the regulations, in granting schedular ratings of 10 percent under DC 5257, 10 percent under DC 5260, and 10 percent under DC 5261.  The Veteran is only service-connected for the left knee disabilities, the combined effects of which have been considered in assigning the three, separate 10 percent ratings.  There is no unusual collective or combined effect warranting extraschedular consideration.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. Aug. 6, 2014) (requiring consideration of the collective and combined effect of all of a veteran's service connected disabilities).

In addition, the Veteran's disability picture does not exhibit other related factors such as those provided by the regulations as "governing norms."  Referral for consideration of an extraschedular rating for the Veteran's left knee disabilities is not warranted.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 118-19.

VI.  TDIU

The Veteran seeks entitlement to TDIU based on his service-connected left knee disabilities.  See, e.g., November 2013 VA Form 21-8940.

The law provides that a total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a).  When considering whether the Veteran's disabilities meet this requirement, disabilities affecting a single body system will be considered as one disability.  Id.

The Veteran does not meet the initial eligibility requirements to receive TDIU benefits for any portion of the appeal period.  He is service-connected for left knee disabilities with a combined evaluation of 30 percent disabling.  The Veteran currently has no other service-connected disabilities.  Therefore, the Veteran does not meet the percentage threshold criteria for a TDIU under 38 C.F.R. § 4.16(a).

If a claimant does not meet the threshold criteria, a total disability evaluation may still be assigned, but on a different basis.  It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  The rating boards are required to submit to the Director, Compensation and Pension Service, for extra-schedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  Id. 

In determining unemployability for VA purposes, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to age or any impairment caused by nonservice-connected disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2014).  In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  The sole fact that a Veteran is unemployed or has difficulty obtaining employment is not enough.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15, 4.16(a)).  

Importantly, disability ratings are based on the average impairment in earning capacity resulting from the disability.  38 U.S.C.A. § 1155; see also 38 C.F.R. § 4.1.  For a veteran to prevail on a claim based on unemployability, it is necessary that the record reflect circumstances which place that veteran's case in a different category than other veterans with an equal rating of disability.  Van Hoose, 4 Vet. App at 363.

The Veteran's civilian employment has consisted almost entirely of construction work and maintenance.  His most recent employment began in 2001 ended in March 2013 when the meat-packing plant where he worked closed.  See November 2013 VA Form 21-8940.  His education includes four years of college.  Id.

In asserting that he is entitled to TDIU, the Veteran has primarily relied on the fact that he has been unable to find alternative employment.  See November 2013 VA Form 21-4138 (attaching application materials and asserting that the only criteria for employment that he did not meet was "medical defect and age").  The Board recognizes his extensive efforts to find employment and the difficulties he has had in locating a new position.  However, as already noted, the determinative question is whether the Veteran's level of disability, given his education, training, and experience, renders it impossible for the average person to obtain or retain substantially gainful employment of some type.  Van Hoose, 4 Vet. App. at 363.

Importantly, the Veteran did not lose his most recent employment because of any impairments caused by his left knee disability, rather the plant where he worked closed.  This demonstrates, as other evidence of record confirms, that the Veteran was physically and mentally capable of performing the tasks required of employment in his field at least until March 2013.  The record does not contain any indication that his left knee disability has markedly worsened since that time, so there is little basis in the record to conclude that the Veteran is unable now to perform the type of work he performed prior to March 2013.  He claims, however, that he is no longer able to pass the physical examination necessary for employment in his usual occupation.  See August 2013 VA Form 21-4142 ("I can no longer pass physical for jobs that require them.  On or around March 2013, the plant where I was employed closed down - I was offered employment with [the same company] but could not pass physical.").  

The Board notes that, even if accepted as true, the Veteran's inability to pass a physical examination is of limited helpfulness in resolving the determinative issue.  The Veteran has multiple, non-service-connected physical disabilities, including a right knee disability, bilateral feet disabilities, hypertension, low vitamin D levels, and hyperlipidemia as well as a history of bilateral elbow surgeries and bilateral carpal tunnel release.  See January 2013 VA Primary Care Note.  As noted in the Introduction, the Veteran currently has claims pending for gout, bilateral feet disabilities, sinusitis, bilateral hearing loss, PPD converter treatment, and heat stroke/exhaustion.  Even assuming the Veteran is unable to pass a physical examination for employment, the Board finds that it is more likely than not due to one or more of these non-service-connected disabilities than to the left knee disability alone.

That finding is basesd both on the lay and medical evidence.  The March 2009 and March 2012 VA examiners both opined regarding the functional limitations of the Veteran's left knee disability.  The March 2009 VA examination was four years prior to the Veteran's actual unemployment, so has little probative value regarding his level of occupational functioning in and after March 2013.  However, the Board notes that, at that time, his knee had "no significant effects" on his occupational functioning.  

The March 2012 VA examiner opined that the left knee disability did impact the Veteran's ability to work.  She explained that he had missed "about 10 days of work because of his left knee pain and swelling" in December 2011.  The examiner further documented that, "[a]s the veteran gets older, he feels it gets harder and harder to do physical work."  The Board notes that this latter statement involves both age, which may not be considered in determining unemployability, and the Veteran's opinion, rather than the examiner's opinion.  The Board has previously discussed the examiner's findings regarding physical limitations and functioning of the left knee.  In short, the Veteran is able to ambulate and otherwise function, but does have pain, some limitation of motion, occasional "locking" episodes, instability, swelling, and weakness.  These symptoms did not prevent the Veteran from working throughout 2012 and into 2013 and the evidence of record does not support a finding that the condition of his left knee has deteriorated to the point he can no longer perform the physical tasks for employment for which he is suited by education, training, and experience.  

The Board notes that the percentage ratings in the rating schedule "represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations."  38 C.F.R. § 4.1.  The combined 30 percent rating represents the best estimate of the impairment to earning capacity caused by the Veteran's left knee disability.  The greater weight of the evidence is against finding that the Veteran's left knee disability, alone, causes greater occupational impairment than represented by his combined schedular rating.

While the Board acknowledges the adverse impact the Veteran's condition has on his chosen career, the Board finds that the Veteran's left knee disability does not render him physically or mentally incapable of performing the tasks required in occupations for which the Veteran is also qualified by training, education, and experience.  The Veteran has relied, in part, on his age as a factor that prevents him from pursuing employment, but the Board cannot take the Veteran's age into consideration.  See 38 C.F.R. § 4.19 ("... unemployability, in service-connected claims, associated with advancing age..., may not be used as a basis for a total disability rating.").  The Board finds that he has the physical and mental capacity to perform the tasks of occupations for which the Veteran is otherwise qualified.

In making this finding, the Veteran notes that the Veteran has other pending claims of entitlement to service-connection for other significant physical disabilities.  If the AOJ grants entitlement to service-connection for one or more of those disabilities, it will be necessary for the AOJ to consider, in the first instance, whether the combined impact of those disabilities renders the Veteran unemployable as that term is defined by the applicable criteria.  Although the left knee disability alone does not, at this time, render the Veteran unemployable, it may be that the combined effect of his left knee disability and some other disability or disabilities does render him unemployable.  That issue, however, is not currently before the Board.

The Board finds that the symptoms of the Veteran's service-connected left knee disability are not of sufficient severity to produce unemployability as contemplated by the relevant regulations during any part of the period on appeal.  The evidence is not in equipoise and, therefore, the Veteran is not entitled to the benefit of the doubt on this issue.  Gilbert, 1 Vet. App. at 53-56.

	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to an initial disability rating in excess of 10 percent for a left knee disability, manifested by limitation of flexion, is denied. 

Entitlement to an initial disability rating in excess of 10 percent for a left knee disability, manifested by limitation of extension, is denied.
 
Entitlement to a disability rating in excess of 10 percent for instability of the left knee, from March 12, 2012, is denied.

Entitlement to TDIU is denied.



____________________________________________
T.D. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


